Title: To George Washington from Philip Dalby, 12 December 1789
From: Dalby, Philip
To: Washington, George


          
            Sir,
            Winchester [Va.] 12 Decembr 1789
          
          Presuming upon Favors I have already receiv’d from you, I take the Freedom now to address you, wishing to draw your Attention towards me, if any Opportunity should offer of an Appointment to a small office, appertaining to the Federal Court or otherwise in this part of the World; I am at present but little engag’d in Business (my mercantile Concerns not having answered my Expectations) it wou’d therefore be in my power to attend fully to any post you might [be] pleased to think me adequate to; which would be ever gratefuly acknowledgd by Sir, Your most obligd humble Servant
          
            Philip Dalby
          
        